                                                                       Case 2:18-cv-01546-RFB-NJK Document 37
                                                                                                           38 Filed 02/09/21 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Ste. 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Deutsche Bank National Trust
                                                                 Company as Trustee for GSAA Home Equity Trust
                                                             8   2006-16 Asset-Backed Certificates Series 2006-16
                                                             9                                UNITED STATES DISTRICT COURT
                                                            10                                        DISTRICT OF NEVADA
                                                            11   DEUTSCHE BANK NATIONAL TRUST                        Case No.: 2:18-cv-01546-RFB-NJK
                                                                 COMPANY AS TRUSTEE FOR GSAA HOME
                                                            12   EQUITY TRUST 2006-16 ASSET-BACKED
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 CERTIFICATES SERIES 2006-16,                        MOTION TO REMOVE ATTORNEY
                                                            13                                                       FROM ELECTRONIC SERVICE LIST
                      LAS VEGAS, NEVADA 89134




                                                                                               Plaintiff,
AKERMAN LLP




                                                            14   vs.
                                                            15   SFR INVESTMENTS POOL 1, LLC, inclusive,
                                                                 and DOE CORPORATIONS I-X, inclusive,
                                                            16
                                                                                               Defendants.
                                                            17

                                                            18
                                                                 TO:       ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            19
                                                                           PLEASE TAKE NOTICE that Rex D. Garner, Esq. is no longer associated with the law
                                                            20
                                                                 firm of Akerman LLP and requests that Mr. Garner be removed from the service list.
                                                            21
                                                                           Akerman LLP continues to serve as counsel for Deutsche Bank National Trust Company as
                                                            22
                                                                 Trustee for GSAA Home Equity Trust 2006-16 Asset-Backed Certificates Series 2006-16 in this
                                                            23
                                                                 action.
                                                            24
                                                                 ///
                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28

                                                                                                                 1
                                                                 56436647;1
                                                                     Case 2:18-cv-01546-RFB-NJK Document 37
                                                                                                         38 Filed 02/09/21 Page 2 of 2




                                                             1            All items, including, but not limited to, pleadings, papers, correspondence, documents and

                                                             2   future notices in this action should continue to be directed to Melanie D. Morgan, Esq. and Donna

                                                             3   M. Wittig, Esq.

                                                             4            DATED this 9th day of February, 2021

                                                             5                                                AKERMAN LLP
                                                             6                                                /s/ Donna M. Wittig, Esq.
                                                                                                              MELANIE D. MORGAN, ESQ.
                                                             7                                                Nevada Bar No. 8215
                                                             8                                                DONNA M. WITTIG, ESQ.
                                                                                                              Nevada Bar No. 11015
                                                             9                                                1635 Village Center Circle, Suite 200
                                                                                                              Las Vegas, Nevada 89134
                                                            10
                                                                                                              Attorneys for Deutsche Bank National Trust Company
                                                            11                                                as Trustee for GSAA Home Equity Trust 2006-16 Asset-
                                                            12                                                Backed Certificates Series 2006-16
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            13
                      LAS VEGAS, NEVADA 89134




                                                                                                                     IT IS SO ORDERED.
AKERMAN LLP




                                                            14
                                                                                                                     ___________________________________
                                                            15
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                            16

                                                            17                                                             February 9, 2021
                                                                                                                     DATE:_____________________________

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                 56436647;1
